Citation Nr: 0012501	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-03 839A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
degenerative disc disease of the lumbosacral spine, currently 
rated 20 percent disabling.

2.  Entitlement to a higher initial evaluation for 
degenerative joint disease of the right knee, currently rated 
10 percent disabling.

3.  Entitlement to a higher (compensable) initial evaluation 
for postoperative residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1985 to 
October 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO), granting the veteran service connection 
for a low back disorder, rated 10 percent disabling and 
bilateral knee disabilities, each rated noncompensably 
disabling.  During the course of the appeal his claim was 
transferred to the Winston Salem, North Carolina RO.  In a 
November 1996 notice of disagreement the veteran expressed 
disagreement with the disability evaluations assigned.  A 
subsequent rating action in January 1999 increased the 
disability evaluation for the veteran's low back disorder 
from 10 percent to 20 percent disabling and the disability 
evaluation for the veteran's right knee disorder from 
noncompensable to 10 percent disabling.  Both awards were 
made effective the day following the veteran's separation 
from service.  See 38 C.F.R. § 3.400(b) (1999).  These 
increases subsequent to the initial rating action did not 
constitute a full grant of the benefits sought, and these 
increased rating issues thus remain in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The issues of increased evaluations for the veteran's 
bilateral knee disabilities are being deferred pending 
further development of these issues on remand.


FINDING OF FACT

The veteran's low back disorder is manifested by pain with 
periods of exacerbation and clinical findings, which include 
flexion to 75 degrees and decreased range of motion in other 
planes due to pain; limitation of motion is no more than 
moderate and overall disability is less than severe.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
20 percent for degenerative disc disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.45 and Part 4, 
Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that the veteran 
had the gradual onset of low back pain in 1993.  This pain 
became progressively worse with intermittent numbness down 
the posterior side.  Intermittent use of Robaxin and Motrin, 
physical therapy and back school did not resolve the 
veteran's low back pain.  An X-ray of his lumbosacral spine 
in March 1994 showed a very mild lumbar scoliosis and 
possible mild intervertebral disc degenerative disease.  A 
subsequent MRI was significant for desiccation of disc 
materials at levels L3-L4 and L4-5 not associated with 
significant neural impingement or canal compromise.  

When examined by a medical evaluation board in August 1995, 
the veteran was able to touch the floor with his fingers on 
forward bending.  Straight leg raising, sitting and standing, 
were negative and motor strength was 5/5 in the lower 
extremities.  The veteran stated that he was not able to sit 
or stand in one position greater than 15 to 20 minutes and 
had difficulty sleeping as well as riding in a motor vehicle 
due to his back pain.  The veteran was diagnostically 
assessed as having mechanical low back pain and was placed on 
permanent profile.  

On the veteran's initial post service VA examination in 
December 1995 the veteran stated that he started experiencing 
problems with his back in 1991 with waking back pains and 
thereafter in 1993 started to develop shooting pains to his 
legs associated with his back pain which have since 
persisted.  He said that he uses a cane to help him keep his 
back straight because being in a hunched position hurts more.  
On physical examination the veteran was noted to have an 
antalgic gait and to use a cane on the right side.  
Examination of the back did not reveal any tenderness on the 
spine or paraspinal muscles.  On range of motion testing, 
forward flexion was from 0 to 75 degrees, very slowly, and he 
demonstrated difficulty getting back up.  Backward extension 
was decreased from 0 to 20 degrees because of pain.  Flexion 
to the left and right were decreased from 0 to 30 degrees 
because of pain.  Low back pain with history of degenerative 
joint disease and scoliosis with limitations as described 
above was the pertinent diagnosis.  

An April 1996 RO rating action established service connection 
for intervertebral disc syndrome, L3-4 and L4-5.  This 
disorder was rated 10 percent disabling effective from 
October 1995.  

An X-ray of the veteran's lumbosacral spine in April 1997 
demonstrated no abnormality.  The veteran was noted on a 
clinical history at this time to undergoing treatment with 
epidural steroids.  A VA lumbar myelogram in July 1997 to 
rule out nerve root compression was interpreted to reveal 
normal findings.  

Private treatment records received in October 1997 show 
evaluation and treatment provided to the veteran for 
complaints of low back discomfort in November 1996 and 
January 1997.  On examination in November 1996 the veteran 
complained of pain that was 70 percent in his low back and 30 
percent in his legs, primarily in the buttocks and posterior 
thighs.  The veteran estimated his pain at 7 1/2 on a scale 
of 1 to 10 and indicated that it comes and goes depending 
upon his position and activity.  He reported significant 
increase in pain when he sits or stands for prolonged 
periods.  He further reported that he could bend with little 
difficulty but has pain when he resumes the vertical 
position.  Physical examination found the veteran to be 
chiefly tender in the midline over the lower lumbar 
innerspaces.  He was able to flex forward to 80 degrees 
experiencing pain when he reaches 60 degrees but no more pain 
when he resumes the vertical.  He was able to laterally bend 
to either side 30 degrees, extend 20 degrees with some pain 
at that point, rotate right and left 60 degrees.  His gait 
was normal, including heel and toe walking.  Straight leg 
raising tests were negative in the seated position while 
supine pain was referred in the lower back and buttocks at 
70 degrees' elevation.  He had a negative Patrick's test and 
no root tension signs.  On neurological examination he had 
normal power in all muscle groups and intact sensation in all 
dermatomes.  The veteran's examiner noted a lumbar series 
X-ray including flexion extension views, showed no 
significant abnormalities, no pars defect and no instability.  
Chronic low back pain secondary to degenerative disc disease 
was diagnosed.  

On private examination in January 1997 the veteran showed 
significant forward flexion to 70 degrees with development of 
pain.  Hyperextension was to 10 degrees with the development 
of pain.  A series of three epidural steroid injections were 
planned for treatment on the veteran's back complaints.  A 
May 1997 office note records the veteran completed his series 
of three epidural steroid injections and achieved a decrease 
in his low back pain.  

Private treatment records were also received in November 
1997.  These records include a report of an initial physical 
therapy evaluation in November 1996 which revealed that the 
veteran has some mild tightness in the bilateral lumbar 
paravertebral musculature, left greater than right.  Trunk 
range of motion was restricted in flexion and extension 
approximately 30 to 40 percent and both motions were found to 
be painful at the extremes.  A gross manual muscle test of 
the lower extremities did not reveal any significant weakness 
or discrepancies.  Deep tendon reflexes were equal and active 
bilaterally.  Sensation was intact to light touch.  The 
veteran was subsequently treated with a progressive regimen 
of therapeutic exercises including stretching, strengthening, 
and aerobic conditioning.  This treatment was noted in 
January 1997 to have reduced the veteran's muscular 
tenderness and improved somewhat his range of motion.  

A March 1997 evaluation of the veteran's back by Glen E. 
MacNichol, M.D., demonstrated tenderness to deep palpation 
over the lumbosacral spinous processes and a limited 
elimination of lordotic curve in the upper lumbar spine 
reflection.  Dr. MacNichol diagnosed chronic low back pain 
with radicular component referable to L5 on the right side, 
secondary most likely to degenerative disc disease.  He 
treated the veteran with a series three epidural steroid 
injections.  When seen on follow-up evaluation following his 
second injection it was observed that the veteran had had 
over the prior week no pain with exercise and was able to run 
on one occasion without difficulty.  

An April 1997 myelogram of the lumbar spine revealed normal 
findings.  VA outpatient treatment reports from 1997 show the 
veteran was treated for complaints of low back pain.  He was 
diagnosed as having mechanical low back pain.  he was also 
diagnosed as having low back pain secondary to degenerative 
disc disease/degenerative joint disease with right L4 
radiculopathy.


Analysis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and as such, the claim for the increased 
evaluation is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1994).  Moreover, 
after reviewing the evidence which includes comprehensive VA 
and private examination reports, the Board is satisfied that 
all relevant evidence necessary for an equitable disposition 
on the veteran's appeal has been obtained and that no other 
further assistance to the veteran is required to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing the 
symptoms the veteran is experiencing with criteria set forth 
in VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, a lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  When making determinations 
as to the appropriate rating to be assigned, VA must take 
into account his entire medical history and circumstances.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  However, where entitlement to compensation 
already has been established, and the appropriateness of the 
current rating is at issue, his present level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

If the disability at issue is musculoskeletal in nature or 
origin, then VA may, in addition to applying the regular 
schedule criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination--
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased (i.e., 
higher) rating for an already service-connected disability as 
posed to a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating 
where the disability in question had just been recognized as 
service connected.  In the former instance, the Court held 
that the holding of Francisco--that the current level of 
disability is of primary importance when assessing an 
increased rating claim--applies.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of the initial ratings 
for his low back disorder, the Francisco holding does not 
apply; rather, the VA must assess his level of disability 
from the date of his initial application for service 
connection and determine whether his level of disability 
warrants the assignment of different ratings at different 
times over the life span of his claim--a practice known as 
"staged ratings."  

The veteran's low back disability has been assigned a 
20 percent evaluation under the provisions of Diagnostic 
Code 5293 which assigns a 20 percent evaluation for moderate 
intervertebral disc syndrome with recurrent attacks.  A 40 
percent rating is assigned for severe intervertebral syndrome 
with recurrent attacks with intermittent relief.  The 
veteran's service-connected low back disability may also be 
rated under the provisions of Diagnostic Code 5292 or 
Diagnostic Code 5295.  For an increased higher evaluation 
over that currently assigned under these codes, the veteran 
must exhibit severe limitation of motion of the lumbar spine 
or severe lumbosacral strain with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes are narrowing our 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See Diagnostic 
Codes 5292 and 5295.  

After reviewing the entire evidence of record, the Board 
concludes that an evaluation in excess of 20 percent for a 
low back disorder is not warranted, because the record does 
not show sufficient functional loss as to warrant a 40 
percent evaluation.  Clinical findings, both VA and private, 
show that the veteran has objectively demonstrated pain at 
the extremes of motion as well as with prolonged activity to 
include sitting and standing.  His pain and discomfort, 
however, has been somewhat alleviated by epidural steroid 
injections and does not impair his activities of daily living 
or interfere with his employment.  While the veteran has 
restricted motion in all planes, clinical findings do not 
approximate severe limitation of motion of the lumbar spine, 
severe lumbosacral strain or severe intervertebral disc 
syndrome such as to entitle the veteran to a disability 
rating greater than the 20 percent currently assigned.  Here 
we observe that the veteran is capable of significant forward 
flexion to 75 degrees on VA examination in December 1995 and 
80 degrees on private examinations in November 1996 and March 
1997, respectively.  Although he has pain primarily with 
prolonged activity and at the extremes of motion, 
consideration of 38 C.F.R. §§ 4.40 and 4.45 does not lead the 
Board to conclude that the functional losses he experiences 
equate to more than moderate limitation of motion of the low 
back.  Furthermore, the clinical record is entirely negative 
for evidence of any spinal listing, positive Goldthwait's 
sign or abnormal mobility on forced motion.  In fact findings 
of neurological symptoms have been for the most part minimal.  

In sum, there is no basis in the clinical record for finding 
that an evaluation in excess of the currently assigned 20 
percent for the veteran's service-connected low back disorder 
is warranted.  Further, at no time since service has the 
veteran's low back disability been more severely disabling 
than reflected by the 20 percent rating.  As a result, and 
that the veteran is not entitled to a "staged" rating for his 
service-connected disability as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1995).  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is proximately 
balanced such as to warrant its application.  


ORDER

A higher initial evaluation in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine is denied.  


REMAND

The veteran is also seeking a higher initial evaluation for 
his bilateral knee disabilities and has complained on VA 
examination in December 1995 of pain with climbing stairs or 
going up hills.  Furthermore, as pointed out by his 
representative in the February 1988 informal hearing 
presentation, a private physician who examined the veteran in 
March 1997 has indicated that the veteran's exercise 
tolerance is somewhat limited by longstanding degenerative 
changes in both of his knees.  While the veteran's clinical 
examiners have indicated the veteran has normal range of 
motion of the knees, bilaterally, his examiners have not 
further documented or described functional disability, if 
any, due to pain and weakness, excess fatigability, 
incoordination and/or reduced or excessive excursions.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), it was indicated 
that it was essential that rating examinations adequately 
portray the functional loss resulting from service-connected 
disability.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and appropriate dates of treatment of all 
VA and other health care providers who 
have treated him in recent years for his 
service-connected bilateral knee 
disabilities.  With any necessary 
authorization from the veteran, the RO 
should request copies of all pertinent 
treatment records identified by the 
veteran which have not been previously 
secured.  

2.  The RO should thereafter arrange for 
the veteran to undergo all medical 
examinations, testing and evaluations as 
necessary to determine the present 
severity of the service-connected 
bilateral knee disabilities.  The claims 
folder, including any additional evidence 
that is obtained as a result of the 
development requested above, must be 
reviewed by the examiner in conjunction 
with the examination.  It is specifically 
requested that the examiner comment on 
any functional loss due to weakening of 
movement, excess fatigability, 
incoordination, or pain on use and state 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by his visible behavior.  The 
examiner's inquiry in this regard should 
not be limited to muscles or nerves but 
should include all structures pertinent 
to movement of the affected joint.  It is 
important for the examiner's report to 
include a description of the above 
factors that pertain to functional loss 
that develops on use.  The examiner 
should also comment as to whether the 
veteran has lateral instability or 
subluxation of the knees and, if so, 
determine whether it would be 
characterized as slight, moderate or 
severe.  The examiner should provide the 
rationale for all opinions given.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should again consider the veteran's 
claims for increased ratings for 
residuals of his bilateral knee injuries.  
In addressing this issue, the RO should 
consider all pertinent diagnostic codes 
under the VA's Schedule for Rating 
Disabilities and the application of 
38 C.F.R. § 4.40, regarding functional 
loss due to pain; 38 C.F.R. § 4.45, 
regarding weakness, fatigability, 
incoordination of pain on movement of the 
joints; and, if appropriate 38 C.F.R. 
§ 4.59, regarding painful motion due to 
arthritis.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In addition, the RO 
should consider if appropriate, whether 
the veteran's bilateral knee disabilities 
require separate ratings in accordance 
with VAOPGCPREC 23-97.  

If action taken remains adverse to the veteran, he and his 
accredited representative should be provided a supplemental 
statement of the case which reflects RO consideration of all 
additional evidence, and should be given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals




 

